Title: From Abigail Smith Adams to John Adams, 1817 to 1818
From: Adams, Abigail Smith
To: Adams, John


				
					Dear John
					thursday morg 1817
				
				By mistake two of your Shirts were Sent without marking. ask mrs Welsh if She will let her woman mark them for you. I Send your Jacket & overalls Charles coat & two of your Shirts Send me word if the Jacket fits & the overalls—and Send a waistcoat that fits you to make one by. let Charles have your white Jacket. I do not think It is worth altering. I Shall have an other Nankeen made for you—I Send the Shoes. osborn waits—we have been most meltedYours—
				
					A A
				
				
			